                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   RAYMOND BRIAN RUIZ,                                   CASE NO. C18-1054-JCC
10                            Plaintiff,                   ORDER
11          v.

12   ANTHONY ASTON, et al.,

13                            Defendants.
14

15          The Court, having reviewed the record and the Report and Recommendation of United
16   States Magistrate Judge Mary Alice Theiler, hereby ORDERS that:
17          (1) The Report and Recommendation (Dkt. No. 17) is ADOPTED;
18          (2) Defendants’ motion to dismiss (Dkt. No. 12) is GRANTED;
19          (3) This action is DISMISSED with prejudice;
20          (4) The Clerk is DIRECTED to send copies of this order to the parties and to the
21               Honorable Mary Alice Theiler.
22          DATED this 19th day of December 2018.




                                                        A
23

24

25
                                                        John C. Coughenour
26                                                      UNITED STATES DISTRICT JUDGE

     ORDER
     C18-1054-JCC
     PAGE - 1
